Citation Nr: 1120134	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-37 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss on a schedular basis. 

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus on a schedular basis. 

3.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss on an extraschedular basis. 

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus on an extraschedular basis. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection and assigned initial 10 percent ratings for bilateral hearing loss and tinnitus.

In November 2008, the Veteran had an informal hearing conference with a Decision Review Officer (DRO) at the RO.

The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral knee disorder, entitlement to service connection for a lumbar spine disorder, and entitlement to service connection for a bilateral wrist disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a TDIU, entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss on an extraschedular basis, and entitlement to an initial evaluation in excess of 10 percent for tinnitus on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire time on appeal, the preponderance of the evidence shows that the Veteran's bilateral hearing loss has been manifested by no more than level VI for right ear and no more than level IV for the left ear. 

2.  The Veteran's service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260 for the entire initial rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no higher, for bilateral hearing loss have been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for tinnitus have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran sought to reopen his claims of service connection for hearing loss and tinnitus in September 2007.  He was notified of the provisions of the VCAA by the RO in correspondence dated in October 2007, November 2007, and November 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  In a June 2009 rating decision, the RO granted entitlement to service connection and assigned initial 10 percent ratings for bilateral hearing loss and tinnitus.  The Veteran appealed the assignment of the initial evaluations for those benefits.  

With respect to the Dingess requirements, in October 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the November 2009 notice was provided to the Veteran, the claims were readjudicated in an August 2010 SOC.

Next, VA has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment and personnel records as well as VA treatment records.  The Veteran submitted VA and private treatment records as well as written statements discussing his contentions.  Searches for records from the Social Security Administration (SSA) were noted to be unsuccessful.  In a November 2009 memo, the RO determined that the SSA records had been destroyed and were unavailable for review.

The Veteran was also provided with VA examinations in December 2008 and May 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss and tinnitus disabilities since the May 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his hearing loss and tinnitus disabilities under the applicable rating criteria.  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

I.  Bilateral Hearing Loss 

The Veteran was assigned an initial 10 percent evaluation for his service-connected bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  38 C.F.R. § 4.85 (2010).  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (2010).

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

VA treatment notes dated in August and September 2007 showed that the Veteran was treated for hearing aids. 

The Veteran underwent a VA audiogram in August 2007.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
55
60
75
80
68
LEFT
25
40
70
70
70
63

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear.  

Applying the above results from the August 2007 VA audiogram to the Table VI or Table VIa chart (whichever results in the higher numeral), a puretone threshold average of 68 and a speech discrimination of 72 percent, in the right ear, will result in level VI hearing for that ear under the Table VI chart.  A puretone threshold average of 63 and a speech discrimination of 80 percent, in the left ear, will result in level IV hearing for that ear under the Table VI chart.  Applying these results to the Table VII chart, a level VI for the right ear, combined with a level IV for the left ear, will result in a 20 percent evaluation.  

In December 2008, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
30
60
70
80
80
73
LEFT
25
50
80
80
75
71

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The examiner, a VA audiologist, diagnosed mild to moderately severe sensorineural hearing loss.  He further noted that the Veteran reported that with regard to his bilateral hearing loss, the situation of greatest difficulty was understanding speech when he is not looking at the speaker.  The Veteran thoroughly described in-service noise exposure from an infiltration course in boot camp but did not report any occupational or recreational noise exposure.  See Martinak, 21 Vet. App. at 455.

Applying the above results from the December 2008 VA examination report to the Table VI or Table VIa chart (whichever results in the higher numeral), a puretone threshold average of 73 and a speech discrimination of 84 percent, in the right ear, will result in level VI hearing for that ear under the Table VIa chart.  A puretone threshold average of 71 and a speech discrimination of 88 percent, in the left ear, will result in level III hearing for that ear under the Table VI chart.  Applying these results to the Table VII chart, a level VI for the right ear, combined with a level III for the left ear, will result in a 10 percent evaluation.

In his November 2009 notice of disagreement and August 2010 substantive appeal, the Veteran asserted that he felt he was entitled to a higher evaluation for his bilateral hearing loss, as his hearing loss was severe and began as a direct result of his in-service noise exposure.  
In May 2010, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
60
70
80
80
73
LEFT
25
45
80
80
80
71

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  The examiner, a VA audiologist, diagnosed mild sloping sharply to profound sensorineural hearing loss.  He noted that the Veteran's bilateral hearing loss had significant effects on his occupational activities, as he was unable to get jobs for his self-owned training business due to his hearing loss and other physical limitations.  It was further indicated that the Veteran had difficulty understanding speech in most situations even with his hearing aids and was unable understand at all if he was not face-to-face in a quiet area.  See Martinak, 21 Vet. App. at 455.

Applying the above results from the May 2010 VA examination report to the Table VI or Table VIa chart (whichever results in the higher numeral), a puretone threshold average of 73 and a speech discrimination of 84 percent, in the right ear, will result in level VI hearing for that ear under the Table VIa chart.  A puretone threshold average of 71 and a speech discrimination of 84 percent, in the left ear, will result in level III hearing for that ear under the Table VI chart.  Applying these results to the Table VII chart, a level VI for the right ear, combined with a level III for the left ear, will result in a 10 percent evaluation.

The Board notes that during the course of this appeal, there is evidence which supports the assignment of the next higher rating of 20 percent (August 2007 VA audiogram findings) and evidence which supports the assignment of a 10 percent rating (December 2008 and May 2010 VA examination findings) for the service-connected bilateral hearing loss.  The Board finds that all of the audio examination reports of record are competent and probative in evaluating the current severity of the Veteran's hearing loss.  As such, the Board has determined that the evidence is in equipoise as to whether the next higher rating of 20 percent is warranted.  Thus, the Board applies the benefit-of-the-doubt doctrine, in granting a higher rating of 20 percent for the Veteran's service-connected bilateral hearing loss.  The Board, however, finds that a rating in excess of 20 percent is not warranted for any period during the appeal.  While the Board acknowledges the difficulties that the Veteran has with his bilateral auditory acuity, the ratings for hearing loss are based on a mechanical application of the tables provided by law.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

II.  Tinnitus

The Veteran was also assigned an initial 10 percent evaluation for his service-connected tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).

VA examination reports dated in December 2008 and May 2010 detailed complaints of persistent, bilateral tinnitus and diagnoses of bilateral, constant tinnitus. 

A 10 percent disability rating is the maximum disability rating permitted under this code.  According to the rating criteria, a single evaluation is to be assigned for tinnitus, regardless of whether the sound is perceived in just one ear or in both ears.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  As such, a higher disability rating is not permitted under the rating criteria.

The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the regulations preclude the assignment of a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Therefore, the Veteran's claim for an initial evaluation in excess of 10 percent for tinnitus must be denied on a schedular basis.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Additional Considerations

The Veteran also submitted lay statements from his neighbors and a fellow serviceman discussing the severity of his bilateral hearing loss and tinnitus as well as a newspaper article reporting high numbers of veterans had permanent hearing loss and ringing in the ears after in-service noise exposure. 

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased bilateral hearing loss and tinnitus symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  The lay statements from the Veteran, his neighbors, and his fellow servicemen while credible cannot be considered competent in determining what schedular rating is to be assigned for the Veteran's service-connected bilateral hearing loss and tinnitus.  With respect to hearing loss, the schedular rating is assigned based on a mechanical application of the diagnostic code.  Concerning tinnitus, the diagnostic code provides a maximum 10 percent rating for the condition.  As such, the lay statements of record have diminished probative value in determining the schedular rating for bilateral hearing loss and tinnitus.

For all the foregoing reasons, the assignment of an initial 20 percent rating, but no higher, for bilateral hearing loss is granted on a schedular basis and the claim for a higher rating for tinnitus on a schedular basis must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  


ORDER

Entitlement to an initial evaluation of 20 percent for bilateral hearing loss on a schedular basis is granted. 

Entitlement to an initial evaluation in excess of 10 percent for tinnitus on a schedular basis is denied. 


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

In a February 2010 rating decision, the RO denied the Veteran's claim for a TDIU.  In a timely February 2011 statement, the Veteran discussed his disagreement with the RO's rating decision, reporting that he was unable to secure a substantially gainful occupation as a result of his service-connected disabilities.  Based on the evidence of record as well as the Veteran's assertions, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claims discussed above pursuant to Rice.

The Board further notes that evidence of record dated in November 2009 discussed the Veteran's entitlement to participate in VA's vocational rehabilitation program. Consequently, his VA Vocational Rehabilitation and Education file should be obtained and associated with the claims file for review by the Board.

Finally, the Board notes that the adjudication of the Veteran's claim for entitlement to a TDIU must be deferred pending the outcome of the initial adjudication of the claims of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral knee disorder, entitlement to service connection for a lumbar spine disorder, and entitlement to service connection for a bilateral wrist disorder referred to the RO in the Introduction section above.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).  

Further, the Board has determined that the adjudication of the Veteran's claims for entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss on an extraschedular basis and entitlement to an initial evaluation in excess of 10 percent for tinnitus on an extraschedular basis must be deferred pending development for the matter of entitlement to a TDIU, as information gleaned from that development may be relevant to the extraschedular portion of the Veteran's increased rating claims. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims folder.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After completion of the above and any additional development deemed necessary, the intertwined claims of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral knee disorder, entitlement to service connection for a lumbar spine disorder, and entitlement to service connection for a bilateral wrist disorder should be adjudicated by the RO in a rating decision.  

Therafter, readjudicate the issues currently on appeal (entitlement to a TDIU, entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss on an extraschedular basis, and entitlement to an initial evaluation in excess of 10 percent for tinnitus on an extraschedular basis) with consideration of all applicable laws and regulations, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


